Appeal by Paragon Land Corp. from an order of the Supreme Court denying its motion to resettle an earlier order. Order affirmed, with ten dollars costs and disbursements, without prejudice to the right of the parties or of the court to select for printing only such papers or parts of papers submitted to and considered by the court as may be material and necessary to the determination of the questions raised on the appeal. (Rules Civ. Prac. rule 232, If 3; Boylan v. Southern Pacific Company, 253 App. Div. 195; Holl v. Builders Construction Co., 127 id. 727.) The circumstance that the respondents have expressed their willingness that the appellant should print all the papers wMch it may wish to print is of no moment. It is for the courts to say whether they will accept records or appeal books cumbered with a mass of immaterial and unnecessary papers. (Boylan Case, supra.) Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.